Fourth Court of Appeals
                                      San Antonio, Texas
                                           October 21, 2021

                                         No. 04-20-00129-CV

                                         Guangcun HUANG,
                                             Appellant

                                                  v.

                                           Linman CHANG,
                                               Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-12481
                               Honorable Peter Sakai, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s Further Motion for Rehearing is DENIED. See TEX. R. APP. P. 49.3.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court